Citation Nr: 0604366	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  97-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to a rating in excess of 60 percent for 
herniated nucleus pulposus of the lumbar spine (previously 
diagnosed as low back pain syndrome).

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 1996, 
December 1998, October 1999, and July 2000 by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in San Juan, Puerto Rico.  The veteran testified at 
RO hearings in July 1997, March 1999, and April 2001; the 
latter hearing was scheduled in response to a January 2001 
Board remand.  Copies of the hearing transcripts are 
associated with the claims file.

In August 2002, the Board determined that new and material 
evidence had been received since an August 1975 rating 
decision that severed service connection for anxiety reaction 
and reopened the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  Contemporaneously, 
the Board's Evidence Development Unit (EDU) undertook 
additional development regarding the issues of entitlement to 
service connection for psychiatric and cervical spine 
disorders; entitlement to an increased rating for low back 
pain syndrome; and entitlement to a TDIU pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2003)).  Copies of 
Social Security Administration (SSA) disability decisions and 
supporting medical records and a May 2003 VA spine 
examination report from the San Juan VA Medical Center (VAMC) 
were received in January and May 2003, respectively.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of 
agency of original jurisdiction (AOJ), that is, RO, 
consideration from the appellant.  

In November 2003, in accordance with the holding in DAV, this 
appeal was remanded to the RO for initial consideration of 
the information developed by the Board.  In an April 2005 
rating decision issued in June 2005, VA recharacterized the 
veteran's low back disability as herniated nucleus pulposus 
of the lumbar spine and assigned a 60 percent rating 
effective October 17, 1995, a temporary total rating for 
convalescence following surgical treatment under 38 C.F.R. 
§ 4.30 from December 12, 1995 through January 31, 1996, and a 
60 percent rating thereafter.  In June 2005, the case was 
returned to the Board for further appellate consideration.  
But, in July 2005, the Board received a private physician's 
statement dated the same month, which had not been reviewed 
by the AOJ.  In a January 2006 statement, the veteran 
indicated that he wanted the case remanded to the AOJ for 
review of the July 2005 physician's statement.  

As noted in the Board's January 2001 remand, the veteran 
submitted an informal claim of entitlement to service 
connection for thoracic outlet syndrome; however, the RO has 
yet to adjudicate this issue.  Therefore, it is referred 
again to the RO for appropriate action.

As the decision with regard to a TDIU is favorable, in 
accordance with the holding in DAV, only the first three 
issues described above are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  The veteran's service-connected lumbar spine disability 
is of such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, the unfavorable AOJ decisions that are 
the basis of this appeal were already decided and appealed 
prior to VCAA enactment.  The United States Court of Appeals 
for Veterans Claims (Court) acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue of 
entitlement to a TDIU given the favorable nature of the 
Board's decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The appellant contends, in essence, that his service-
connected low back disability renders him unemployable.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  He is service 
connected for a single disability, herniated nucleus pulposus 
of the lumbar spine (previously diagnosed as low back pain 
syndrome), rated as 60 percent disabling.  As a result, the 
schedular requirements for the assignment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disability precludes him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

At an April 2001 RO hearing, the veteran's representative 
maintained that the veteran was unable to work and had been 
for quite a long time due to the condition of his back, which 
had progressively worsened as time went by; that, while it is 
true that in the beginning, the veteran was able to work, it 
had been several years since he has been able to work due to 
the condition of his back; and that the veteran has been 
receiving SSA disability benefits since 1994.  

In a December 1996 decision, SSA concluded that the veteran's 
residual capacity did not allow for the performance of the 
full range of sedentary work as his range had been 
substantially eroded by his postural, manipulative, 
environmental, and mental impairments.  SSA noted that 
sedentary work involves lifting no more than 10 pounds at a 
time and occasionally lifting or carrying articles like 
docket files, ledgers, and small tools.  Although a sedentary 
job is defined as one, which involves sitting, a certain 
amount of standing is often necessary in carrying out job 
duties.  Jobs are sedentary if walking and standing are 
required occasionally and other sedentary criteria are met.  
The SSA revealed that the veteran had a high school education 
and vocational training as an industrial mechanic and tool 
and die maker, but he was not able to communicate in English 
and the severity of his impairments rendered his learned 
skills ineffective and nontransferable.  The SSA added that 
the veteran's attention and concentration capabilities were 
considerably reduced by his pain and the use of medications.  
The SSA concluded that the veteran had not performed any 
substantially gainful activity since October 1994 and, based 
upon the claimant's residual functional capacity and 
vocational factors, there are no jobs existing in significant 
number that he can perform, adding that his physical 
impairments prevent the veteran from: standing or walking 
more than 15 minutes to an hour at a time and more than 2 
hours in an 8-hour workday; sitting more than one half hour 
to 2 hours at a time or more than 4 hours in an 8-hour 
workday; lifting or carrying more than 3 to 6 pounds 
frequently or more than 12 occasionally; pushing or pulling; 
climbing, bending, squatting, keeping head or neck in a fixed 
position or performing tasks that require frequent movements 
of the neck or head, operating hand or foot controls on a 
sustained basis; driving automotive equipment on a sustained 
basis; and being exposed to unprotected heights or moving 
machinery.  

In a February 2001 private neurological examination report, 
H. J. C. M., M.D. noted that the veteran had moderate 
paravertebral lumbosacral muscle spasm and positive straight-
leg raising to 30 degrees, bilaterally.  Lateral flexion was 
to 10 degrees and flexion was to 30 degrees.  Dr. H. J. C. M. 
stated that he had been treating the veteran for neck and 
back pain, since October 1998; that, as time passed, his neck 
and low back pain worsened; that his low back pain radiates 
to either leg; that prolonged sitting and standing, bending, 
and straining worsened the pain; that the veteran had had 
cervical and lumbar laminectomies; and that an August 1999 
electromyography (EMG) revealed multiple lumbar 
radiculopathies.  The diagnoses included chronic lumbosacral 
strain with status post laminectomy and radiculopathies.  
Dr. H. J. C. M. recommended that the veteran continue 
neurological treatment and medications, adding that he was 
permanently disabled.  The neurologist stated that the 
veteran had to avoid bending, straining, prolonged sitting 
and standing.  He was instructed not to lift more than 15 
pounds.  In a May 2004 addendum, Dr. H. J. C. M. stated that 
the veteran is entirely disabled as a result of low back pain 
and has continued to be seen for routine follow-up 
appointments every three weeks since cervical and lumbosacral 
surgery.

The Board acknowledges that the May 2000 VA spine examiner 
opined that the veteran did not appear to be unemployable, 
indicating that he was able to perform jobs, which did not 
require use of extreme force such as lifting objects of more 
than 20 pounds, and added that he was better suited for a 
sedentary type of job.  

The May 2003 VA spine examiner indicated that once per week, 
the veteran's pain becomes acute and severe, which he treats 
with 24-hours of bedrest, medication, heat pads, and use of a 
TENS unit.  The veteran stated that his private physician 
told him to have strict bedrest for a week.  He reported that 
he could walk unaided for short distances, using a wheelchair 
for long distances; that, because of unsteadiness, he could 
walk for three to five steps.  When he has severe pain, the 
veteran needs help dressing and bathing.  Because of his low 
back disability, the veteran complained that he could not 
play softball, billiards, take care of his cockfighting 
roosters, clean or mop the house, paint, or do yard work.  
When the pain was not severe he could drive, but for short 
distances.  On examination, the veteran had a slow guarded 
gait and could walk unassisted with weakness dragging his 
right foot.  His lumbar spine range of motion was to 10 
degrees for forward flexion, extension, lateral flexion and 
rotation with pain from the first degree to the last degree 
of motion.  He was additionally limited by moderate to severe 
pain, fatigue, weakness, or lack of endurance following 
repetitive use and during flare-ups, which have a major 
functional impact.  When he has acute pain, he cannot go to 
his room upstairs and had to be helped by his wife to dress, 
bathe, and take care of his personal hygiene.

At an October 2004 VA neurological examination, the veteran 
reported that he does not drive any more; that he spends more 
of his time in a wheelchair; and that he has difficulties 
dressing and bathing, despite a specially prepared bathroom.  
On examination, there was  sensory deficit in the dermatome 
at L4-L5 on the right and S1 on the left.  His gait was slow 
and cautious, using a one-point walking cane.  At a November 
2004 VA spine examination, the veteran stated that walking 
for three minutes, sitting for 15 minutes, and bedrest for 
three hours were precipitating factors for low back pain.  
During the last year, he reported three falls and seven acute 
flare-ups of low back pain, which lasted and functionally 
impaired him for 20 to 30 days.  He could walk unaided 20 to 
30 feet in his house, but used a cane constantly for 
ambulation, walking slowly.  The veteran could walk for three 
minutes.  He also used a thoracolumbar orthosis occasionally 
for temporary pain control and a wheelchair 50 percent of the 
time.  On examination, there was anatomical damage on the 
muscle reflexes with diminished ankle jerks and muscle 
strength in the lower extremities.  The examiner opined that, 
because of the veteran's lumbar spine disability, he is 
restricted to a light-duty status administrative job, in 
which he cannot sit or stand for more than two hours without 
taking a 15-minute break in an 8-hour workday.  He cannot 
push, pull, lift, or carry objects weighing more than 10 
pounds repeatedly in an 8-hour workday.  

Based on the totality of the record, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the restrictions that SSA, his private neurologist, and 
the VA examiners noted are sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  It appears that being in any position for a 
prolonged period of time is not possible for the veteran.  
Few jobs, if any, would not require the veteran to push, 
pull, lift, or carry objects weighing more than 10 pounds 
repeatedly in an 8-hour workday; or permit him to take a 15-
minute break after sitting or standing for more than two 
hours in an 8-hour workday.  His private neurologist stated 
that the veteran is entirely disabled as a result of low back 
pain and instructed him to avoid bending, straining, 
prolonged sitting and standing and not to lift more than 15 
pounds.  Moreover, the veteran's medications make him sleepy, 
affecting his ability to be alert.  Accordingly, the Board 
finds that the criteria for a TDIU due to his service-
connected low back disability have been met.




ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.


REMAND

As noted above, the remaining issues must be remanded so that 
the RO can review the July 2005 private physician statement.  
In an April 2005 rating decision, VA assigned a 60 percent 
rating for the veteran's low back disability.  Contrary to 
that decision, since this rating does not represent the 
highest possible benefit with respect to the evaluation 
itself as an extraschedular evaluation could be considered, 
this issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, under the holding in Stegall v. 
West, 11 Vet. App. 268 (1998), the appeal as to this issue 
must be remanded for compliance with the Board's November 
2003 remand to issue a supplemental statement of the case.

Accordingly, further appellate consideration is deferred and 
the case is REMANDED for the following:

The VA should readjudicate the 
appellant's service-connection and 
increased rating claims, to include 
consideration of the July 2005 private 
physician's statement.  In particular, 
the review should include consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2005) and the pre-September 
2002, pre-September 2003, and September 
2003 revised spinal rating criteria and 
for appropriate VCAA notice and 
development of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


